DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 07/15/2020.
Claims 1-20 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 07/15/2020.  These drawings are reviewed and accepted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,880,846 (Application no. 16/092,356). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to detecting, by a terminal device, a plurality of Synchronization Signals (SSs) sent by a network device in an SS period; and detecting, by the terminal device according to the detected plurality of SSs, a broadcast channel sent by the network device and corresponding to the plurality of SSs or detecting a signal, other than the corresponding broadcast channel, sent by the network device. Thus, it would have been obvious to one of ordinary skill in the art  to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1).
For claim 1: 
Damnjanovic discloses a method of signal transmission, comprising: 
receiving, by a terminal device, a plurality of Synchronization Signals (SSs) in a synchronization signal period (see Damnjanovic, at least at paragraph [0080]; [0112]-[0114]; a UE, such as UE 115-d, may detect a primary synchronization signal (PSS) and/or a secondary synchronization signal (SSS) from which to derive a 10 ms boundary for the cell); wherein a same sequence is adopted for the plurality of SSs; and 
detecting, by the terminal device according to the received plurality of SSs, a broadcast channel corresponding to the plurality of SSs device (see Damnjanovic, paragraph [0080]; UE 115-d may (e.g., using 40 ms) detect PSS and/or SSS, followed by physical broadcast channel (PBCH) detection to determine the beginning of a 40 ms period).
Damnjanovic does not explicitly disclose wherein a same sequence is adopted for the plurality of SSs.
Breuer, from the same or similar fields of endeavor, discloses synchronization sequence is a sequence of signals which allows a receiving entity to distinguish said wireless terminal from other wireless terminals requesting a communication session where the synchronization sequence is repeatedly transmitted and the sequence may be comparable to the PSS or SSS (primary or secondary synchronization sequences) (see Breuer, at least paragraph [0031]; [0103]; [0042]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a plurality of synchronization sequences are repeatedly transmitted as taught by Breuer. The motivation for doing this is to provide a system networks in order simplify for the non-anchor base node to receive and detect the synchronization sequence accurately and quickly.
For claim 3: 
In addition to rejection in claim 3, Damnjanovic- Breuer further discloses wherein the plurality of SSs differ from each other in at least one of a frequency-domain resource, a time-domain resource, a sub-carrier spacing or a data transmission time length (see Breuer, at least paragraph [0032]; the synchronization sequence or related information also information in the frequency domain will be provided). The motivation for doing this is to provide a system networks in order simplify for the non-anchor base node to receive and detect the synchronization sequence accurately and quickly.
For claim 16:
For claim 16, claim 16 is directed to a terminal device which has similar scope as claim 1. Therefore, claim 16 remains un-patentable for the same reasons.
For claim 20:
For claim 20, claim 20 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1) further in view of Chen et al. (U.S 2014/0204851).
For claims 2 and 18:
In addition to rejection in claim 2, Damnjanovic- Breuer does not explicitly disclose determining, by the terminal device, an information scrambling manner for the corresponding broadcast channel according to information contained in the received plurality of SSs; and detecting, by the terminal device, the corresponding broadcast channel according to the determined information scrambling manner. 
Chen, from the same or similar fields of endeavor, discloses using a different scrambling sequence and the scrambling for EPBCH data may be done differently from that of PBCH as well and if EPBCH is transmitted in the same subframes as a primary synchronization signal (PSS), secondary synchronization signal (SSS) (see Chen, at least paragraph [0055];[0057] and [0073]; [0075]-[0078]; [0086]-[0096]; the scrambling sequence for EPBCH can be the same or different from that of legacy PBCH).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Chen. The motivation for doing this is to provide a system networks in order to improve frequency diversity.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1) further in view of Xu et al. (U.S 2014/0322363).
For claim 4:
In addition to rejection in claim 4, Damnjanovic- Breuer further disclose wherein receiving, by the terminal device, the plurality of SSs in the synchronization signal period (see Damnjanovic, paragraph [0080]; using 40 ms or see Pu, paragraph [0041]) detect PSS and/or SSS, followed by physical broadcast channel (PBCH) detection to determine the beginning of a 40 ms period) comprises: but Damnjanovic- Breuer does not explicitly disclose receiving, by the terminal device, the plurality of SSs according to a transmission parameter predetermined by a network device and the terminal device or according to a transmission parameter determined on the basis of information contained in part of SSs in the plurality of SSs.
Xu, from the same or similar fields of endeavor, discloses each radio frame may have a predetermined duration (see Xu, paragraph [0045]) and in order to differentiate the 10 ms boundary, the two SSS signals, SSS1 and SSS2 may have different arrangements (see Xu, paragraph [0069]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a transmission parameter .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1) further in view of Cezanne et al. (U.S 2017/0288831).
For citation purposes, hereinafter, the Office Action refers to the cited by Cezanne et al. with provisional 62/315,666, which qualifies as prior art date.
For claim 5: 
In addition to rejection in claim 5, Damnjanovic- Breuer does not explicitly disclose determining, by the terminal device, at least one of the following transmission parameters for the corresponding broadcast channel according to information contained in the detected plurality of SSs: the frequency-domain resource, the time-domain resource, the sub-carrier spacing or the data transmission time length; and detecting, by the terminal device, the corresponding broadcast channel according to the determined transmission parameter.
        Cezanne, from the same or similar fields of endeavor, discloses receiving a synchronization subframe comprising one or more synchronization signals, one or
more beam reference signals, and one or more physical broadcast channel (PBCH) signals (see Cezanne, paragraph [0005]), and including the subcarrier spacing of the beam reference signal small enough so that each channel of each antenna port may be sampled at a certain sampling rate in the frequency domain (see Cezanne, paragraph [0035]; [0054]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Cezanne. .
Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1) further in view of Gunnarsson et al. (U.S 2016/0135226). 
For claims 9 and 17:
In addition to rejection in claims 9 and 17, Damnjanovic- Breuer does not explicitly disclose wherein the corresponding broadcast channel includes a plurality of broadcast channels containing the same information. 
Gunnarsson, from the same or similar fields of endeavor, discloses broadcast the same information as the first network node (macro cell) 2, for example system information such as primary synchronization signals/secondary synchronization signals (PSS/SSS) and broadcast control channels (BCH) (see Gunnarsson, paragraph [0003]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Gunnarsson. The motivation for doing this is to provide a system networks can improve use of the available random access preambles.
For claim 10:
In addition to rejection in claim 10, Damnjanovic- Breuer-Gunnarsson further disclose wherein the plurality of broadcast channels differ from each other in at least one of the following transmission parameters: a Hybrid Automatic Repeat reQueset (HARQ) redundancy version, the frequency-domain resource, the time-domain resource, the information scrambling manner, the sub-carrier spacing or the data transmission time length (see Breuer, at least paragraph [0032]; the synchronization sequence or related information also information in the frequency domain will be provided). The motivation for doing this is to provide a system networks in order simplify for the non-anchor base node to receive and detect the synchronization sequence accurately and quickly.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (U.S 2014/0211701) in view of Breuer et al. (EP3291631A1) further in view of Vajapeyam et al. (U.S 2016/0295607).
For claim 15:
In addition to rejection in claim 5, Damnjanovic- Breuer further discloses wherein the corresponding broadcast channel is a Physical Broadcast Channel (PBCH) (see Damnjanovic, paragraph [0114]; a base station may send a Physical Broadcast Channel (PBCH)), but does not explicitly disclose configured to transmit a Management Information Byte (MIB). 
        Vajapeyam, from the same or similar fields of endeavor, discloses after receiving the PSS and SSS, the UE may receive a master information block (MIB), which may be transmitted in the physical broadcast control channel (PBCH) (see Vajapeyam, paragraph [0053]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method transmit a Management Information Byte (MIB) as taught by Vajapeyam. The motivation for doing this is to provide a system networks can improve in order to in order to facilitate subsequent fast activation of the CC.
Allowable Subject Matter
Claims 6-8, 11-14 and 19 are objected to as being dependent upon a rejected base 
in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims, and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Xu et al. (U.S 2014/0334399); describes method for synchronization signals may be used by UEs for cell detection and acquisition. Kim et (U.S 2016/0294528), receiving a physical broadcast channel (PBCH) signal in a wireless access system and receiving synchronization signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/25/2022